IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-63,624-01


EX PARTE IVAN ABNER CANTU




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 380-80047-01 FROM THE

380TH DISTRICT COURT OF COLLIN COUNTY



Per Curiam.

ORDER


	This is an application for habeas corpus filed pursuant to Texas Code of Criminal
Procedure, Article 11.071.
	Applicant was convicted of capital murder and sentenced to death on October 21,
2001.  On direct appeal, we affirmed the conviction and sentence. Cantu v. State, No.
74,220 (Tex.Crim.App. June 30, 2004).  On May 24, 2004, applicant timely filed this
initial application for writ of habeas corpus pursuant to Article 11.071.



	Applicant raises sixteen claims in which he argues he is entitled to relief from his
conviction and sentence.  The convicting court did not hold an evidentiary hearing.  The
convicting court entered findings of fact and conclusions of law and recommended relief
be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the findings and conclusions of the convicting court.  Based upon
the convicting court's findings and conclusions and our own review, the relief sought is
denied.
	IT IS SO ORDERED THIS THE 18TH DAY OF JANUARY, 2006.
Do Not Publish